AMENDMENT TO THE PROFESSIONALLY MANAGED PORTFOLIOS CUSTODY AGREEMENT THIS AMENDMENT dated as of the 19th day of May, 2008, to the Custody Agreement, dated as of June 22, 2006, as amended, (the "Custody Agreement") 2006 is entered into by and between Professionally Managed Portfolios, a Massachusetts business trust (the "Trust"), on behalf of its separate series, the CAN SLIM Select Growth Fund, and U.S. Bank N.A., a national banking association (the "Custodian"). RECITALS WHEREAS, the parties have entered into a Custody Agreement; and WHEREAS, the parties desire to amend the fee schedule; and WHEREAS, Article XIV, Section 14.2 of the Custody Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Exhibit Q to the Custody Agreement is hereby added and attached hereto. Except to the extent amended hereby, the Custody Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. PROFESSIONALLY MANAGED U.S. BANK, N.A. PORTFOLIOS By:/s/ Robert M. Slotky By: /s/ Michael R. McVoy Name:Robert M. Slotky Name: Michael R. McVoy Title: President Title: Vice President 1
